NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FAIUPU MYERS,                                     No.   18-15654

                Plaintiff-Appellant,              D.C. No. 2:13-cv-02209-CMK

 v.
                                                  MEMORANDUM*
CHECKSMART FINANCIAL, LLC, DBA
California Check Cashing Stores,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Craig Kellison, Magistrate Judge, Presiding

                          Submitted December 6, 2019**
                            San Francisco, California

Before: SILER,*** BYBEE, and R. NELSON, Circuit Judges.

      Plaintiff Faiupu Myers (“Myers”) appeals the district court’s order granting

Defendant Checksmart Financial, LLC’s (“Checksmart”) motion for summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
judgment. Because the parties are familiar with the facts, we do not recount them

here. We review the district court’s grant of summary judgment de novo. M. Ah

Quin v. Cty. of Kauai Dep’t of Transp., 733 F.3d 267, 270 (9th Cir. 2013). We

review the claims of error in excluding evidence for an abuse of discretion and

reverse only if an error is both “manifestly erroneous and prejudicial.” United

States ex rel. Kelly v. Serco, Inc., 846 F.3d 325, 330 (9th Cir. 2017) (citation and

quotations omitted; emphasis in original). “We review a district court’s award of

attorney’s fees for an abuse of discretion.” Roberts v. City of Honolulu, 938 F.3d
1020, 1023 (9th Cir. 2019). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Under California law, the plaintiff in a discrimination case bears “the initial

burden to establish a prima facie case of discrimination.” Guz v. Bechtel Nat’l

Inc., 24 Cal. 4th 317, 354 (2000). Once the plaintiff’s burden is satisfied, “the

burden shifts to the employer to rebut the presumption” by showing that “its action

was taken for a legitimate, nondiscriminatory reason.” Id. at 355–56. Assuming

the employer’s burden is satisfied, the “plaintiff must then have the opportunity to

attack the employer’s proffered reasons as pretexts for discrimination.” Id. at 356.

      To show pretext, a plaintiff “must demonstrate such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could


                                          2
rationally find them unworthy of credence, and hence infer that the employer did

not act for the asserted non-discriminatory reasons.” Morgan v. Regents of Univ.

of Cal., 88 Cal. App. 4th 52, 75 (2000) (quotations and alterations omitted). This

last element of Myers’s claim—whether she met her burden for showing pretext—

is the sole issue here.

      Myers contends that the district court erred in excluding as hearsay

statements about a doctor’s note and emergency room visit papers that she claims

show that Checksmart’s reason for terminating her was pretextual. But even if the

statements are considered, they do not create a genuine dispute of material fact as

to pretext. Checksmart was permitted under California law to require written

medical certifications as a condition for Myers to obtain pregnancy leave. 2 Cal.

Code Reg. § 11050(b). And Myers’s documentation did not satisfy those

requirements, because § 11050(b) permits Checksmart to develop its own form for

such certification. 2 Cal. Code Reg. § 11050(b)(1). Checksmart did so and sent

three letters to Myers informing her of the need to provide the certification, all of

which Myers failed to act upon. Taking the evidence, including her statements

regarding the doctor’s emergency room notes, in the light most favorable to Myers,

there is no genuine dispute of material fact that Myers was terminated because she

failed to provide the legally required medical certification, not because she was

pregnant.


                                           3
      Nor does the fact that Myers may have been permitted to take leave after

providing only a doctor’s note during a prior pregnancy create a genuine dispute of

material fact as to pretext. That pregnancy occurred when Myers was employed by

a different entity. It therefore cannot establish pretext as to Checksmart.

      Myers also challenges the district court’s award of attorney’s fees. But “a

party wishing to challenge the attorney fees decision must file a notice of appeal,

or an amended notice of appeal specifying its appeal of that decision.” Whitaker v.

Garcetti, 486 F.3d 572, 585 (9th Cir. 2007) (internal quotations and citations

omitted). Myers did not file a notice of appeal of the attorney’s fees award here, so

we lack appellate jurisdiction to hear her challenge to the attorney’s fees award.

      AFFIRMED.




                                          4